internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-108957-99 date date parent target target subsidiary merger sub merger sub state x business y date plr-108957-99 date date date date this responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in letters dated june and date is substantially as set forth below on date a date prior to date target a state x subchapter_c_corporation elected to be taxed as a subchapter_s_corporation on date target a state x subchapter_c_corporation elected to be taxed as a subchapter_s_corporation target holds assets subject_to the tax imposed on certain built-in gains under sec_1374 of the code neither target nor target had previously elected to be taxed as subchapter_s_corporations target and target each own percent of subsidiary a state x subchapter_c_corporation target target and subsidiary have tax years ending december and use the accrual_method of accounting there is significant overlap in the shareholders of target and target parent was incorporated in state x by target sec_1 and on date and elected to be taxed as a subchapter_s_corporation as of that date parent has formed merger sub and merger sub as state x subchapter_c corporations in order to effectuate the transactions described below parent merger sub and merger sub have tax years ending december and use the accrual_method of accounting pursuant to the merger agreement entered into on date merger sub will merge with target with target surviving and the shareholders of target will receive parent stock in exchange for their target stock also pursuant to the merger agreement merger sub will merge with target with target surviving and the shareholders of target will receive parent stock in exchange for their target stock as a result target and target will become wholly owned subsidiaries of parent the mergers will be effective on date after parent acquires all of the stock of target sec_1 and target sec_1 and will distribute all of the stock of subsidiary to parent also effective as of date parent will elect to treat target target and subsidiary as qualified subchapter_s subsidiaries the qsub elections as defined in sec_1361 plr-108957-99 the following representations have been made with respect to the proposed transaction a b c d e f g h i j k l to the best of the taxpayers’ knowledge and belief the merger of merger sub with and into target qualifies as a reorganization under sec_368 by virtue of sec_368 to the best of the taxpayers’ knowledge and belief the merger of merger sub with and into target qualifies as a reorganization under sec_368 by virtue of sec_368 on the date the target qsub election is made and at all times until the deemed liquidation is completed parent will be the owner of at least percent of the outstanding_stock of target on the date the target qsub election is made and at all times until the deemed liquidation is completed parent will be the owner of at least percent of the outstanding_stock of target on the date the subsidiary qsub election is made and at all times until the deemed liquidation is completed parent will be the owner of at least percent of the outstanding_stock of subsidiary no shares of target stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation no shares of target stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation no shares of subsidiary stock will have been redeemed during the three years preceding the adoption of the plan_of_liquidation for federal tax purposes target will not retain any assets following the deemed liquidation of target for federal tax purposes target will not retain any assets following the deemed liquidation of target for federal tax purposes subsidiary will not retain any assets following the deemed liquidation of subsidiary target will not have acquired assets in any nontaxable transactions at any time after the date of its acquisition by parent and target will not have acquired assets in any nontaxable transactions except for acquisitions occurring more plr-108957-99 than three years prior to the date that parent makes the qsub election for target m target will not have acquired assets in any nontaxable transactions at any time after the date of its acquisition by parent and target will not have acquired assets in any nontaxable transactions except for acquisitions occurring more than three years prior to the date that parent makes the qsub election for target n o p q r s subsidiary will not have acquired assets in any nontaxable transactions at any time after the date of its acquisition by parent and subsidiary will not have acquired assets in any nontaxable transactions except for acquisitions occurring more than three years prior to the date that parent makes the qsub election for subsidiary no assets of target have been or will be disposed of by target or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to parent’s qsub election with respect to target no assets of target have been or will be disposed of by target or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to parent’s qsub election with respect to target no assets of subsidiary have been or will be disposed of by subsidiary or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to parent’s qsub election with respect to subsidiary the deemed liquidation of target will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target if persons holding directly or indirectly more than percent in value of the stock of the target also hold directly or indirectly more than percent in the value of the stock in target recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 the deemed liquidation of target will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of target if persons holding directly or indirectly more than percent in value of the stock of the target also hold directly or indirectly more than percent in the value of the stock in target recipient plr-108957-99 for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 the deemed liquidation of subsidiary will not be preceded by nor will it be followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of subsidiary if persons holding directly or indirectly more than percent in value of the stock of the subsidiary also hold directly or indirectly more than percent in the value of the stock in subsidiary recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to making the qsub election with respect to target no assets of target will be distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub election with respect to target prior to making the qsub election with respect to target no assets of target will be distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub election with respect to target prior to making the qsub election with respect to subsidiary no assets of subsidiary will be distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub election with respect to subsidiary the fair_market_value of the assets of target will exceed its liabilities both on the date the qsub election is made and immediately prior to the time the deemed liquidation of target takes place the fair_market_value of the assets of target will exceed its liabilities both on the date the qsub election is made and immediately prior to the time the deemed liquidation of target takes place the fair_market_value of the assets of subsidiary will exceed its liabilities both on the date the qsub election is made and immediately prior to the time the deemed liquidation of subsidiary takes place t u v w x y z aa there is no intercorporate debt existing between parent and target and none has been canceled forgiven or discounted plr-108957-99 bb there is no intercorporate debt existing between parent and target and none has been canceled forgiven or discounted cc there is no intercorporate debt existing between parent and subsidiary and none has been canceled forgiven or discounted dd parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code ee the fair_market_value of the parent stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange ff gg the fair_market_value of the parent stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange there is no plan or intention by the shareholders of target who own one percent or more of the target stock and to the best of the knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell exchange or otherwise dispose_of a number of shares of parent stock received in the transaction that would reduce the target shareholders’ ownership of parent stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of parent stock will be treated as outstanding target stock on the date of the transaction moreover shares of target stock and shares of parent stock held by target shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation hh there is no plan or intention by the shareholders of target who own one percent or more of the target stock and to the best of the knowledge of the management of target there is no plan or intention on the part of the remaining shareholders of target to sell exchange or otherwise dispose_of a number of shares of parent stock received in the transaction that would reduce the target shareholders’ ownership of parent stock to a number of shares having a value as of the date of the transaction of less than percent of the value of all formerly outstanding_stock of target as of the same date for purposes of this representation shares of target stock exchanged for cash or other_property surrendered by dissenters or exchanged for cash in lieu of fractional shares of parent stock will be treated as outstanding target stock on plr-108957-99 the date of the transaction moreover shares of target stock and shares of parent stock held by target shareholders and otherwise sold redeemed or disposed of prior or subsequent to the transaction will be considered in making this representation parent will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction parent will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts paid_by target to shareholders who receive cash or other_property amounts used by target to pay its reorganization expenses and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction after the transaction the shareholders of target will be in control of parent within the meaning of sec_368 of the code after the transaction the shareholders of target will be in control of parent within the meaning of sec_368 of the code ii jj kk ll mm parent has no plan or intention to reacquire any of its stock issued in the transactions nn parent has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business oo parent has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business plr-108957-99 pp the liabilities of target assumed by parent plus the liabilities if any to which the transferred assets are subject were incurred by target in the ordinary course of its business and are associated with the assets transferred qq rr ss tt the liabilities of target assumed by parent plus the liabilities if any to which the transferred assets are subject were incurred by target in the ordinary course of its business and are associated with the assets transferred following the transaction parent will continue the historic_business of target or use a significant portion of target 1’s historic_business_assets in a business following the transaction parent will continue the historic_business of target or use a significant portion of target 2’s historic_business_assets in a business at the time of the transaction parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in parent that if exercised or converted would affect the target shareholders’ acquisition or retention of control of parent as defined in sec_368 of the code uu at the time of the transaction parent will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in parent that if exercised or converted would affect the target shareholders’ acquisition or retention of control of parent as defined in sec_368 of the code vv parent target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction ww parent target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction xx yy there is no intercorporate indebtedness existing between parent and target that was issued acquired or will be settled at a discount there is no intercorporate indebtedness existing between parent and target that was issued acquired or will be settled at a discount zz no two parties to the transactions are investment companies as defined in sec_368 and iv of the code aaa the fair_market_value of the assets of target transferred to parent will equal or exceed the sum of the liabilities assumed by parent plus the amount of liabilities if any to which the transferred assets are subject plr-108957-99 bbb the fair_market_value of the assets of target transferred to parent will equal or exceed the sum of the liabilities assumed by parent plus the amount of liabilities if any to which the transferred assets are subject ccc the total adjusted_basis of the assets of target transferred to parent will equal or exceed the sum of the liabilities to be assumed by parent plus the amount of liabilities if any to which the transferred assets are subject ddd the total adjusted_basis of the assets of target transferred to parent will equal or exceed the sum of the liabilities to be assumed by parent plus the amount of liabilities if any to which the transferred assets are subject eee target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code fff target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 of the code based solely on the facts submitted and the representations made we rule as follows neither parent target nor the target shareholders will recognize gain_or_loss as a result of the transaction in which merger sub merges with and into target followed by the qsub election of target neither parent target nor the target shareholders will recognize gain_or_loss as a result of the transaction in which merger sub merges with and into target followed by the qsub election of target upon parent’s election to treat subsidiary as a qsub subsidiary will be treated as though it liquidated into parent immediately prior to the effective date of the election in a transaction under sec_332 and sec_337 of the code no gain_or_loss will be recognized by parent or subsidiary in connection with the election parent is subject_to the built-in gains tax of sec_1374 with respect to the assets it is deemed to receive from target and subsidiary pursuant to the qsub elections for target and subsidiary see sec_1_1374-8 relating to the separate determination of tax for the assets of target and subsidiary for federal tax purposes including the built-in gains tax of sec_1374 target and subsidiary shall not be treated as separate corporations and all assets liabilities and items of income deduction and credit of target and subsidiary shall be treated as assets liabilities and such items as the case may be of parent sec_1361 target 2’s built-in_gain recognition_period and target 2’s remaining built-in_gain with respect to target 2’s assets prior to the merger will plr-108957-99 remain the same in parent as they were in target immediately prior to the transactions described above pursuant to sec_381 and sec_1 a - parent will succeed to and take into account those attributes of target target and subsidiary described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder as provided by sec_381 sec_1_381_c_2_-1 and sec_1_1368-2 parent will succeed to and take into account the subchapter_c_earnings_and_profits or deficit in earnings_and_profits and the accumulated_adjustments_account of target target and subsidiary as of the dates of the respective qsub elections no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important to attach a copy of this letter to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling are consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
